DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. Applicant amended the claims with added limitations and are rejected under new grounds of rejection with a newly found prior art.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-5 and 7-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehr (DE 102010024320 A1) in view of Rhodes et a (US 20180026321 A1),  Maurer et al (US 20210047550 A1) and Harttig (US 20100122807 A1).
Regarding claim 1, Lehr discloses a method for providing a battery arrangement for a vehicle comprising the following steps: provisioning of a battery housing arrangement comprising a battery housing having at least one holding section (14) for holding a battery module (10), a cooling device (16/22), which provides at least part of a housing floor of the battery housing, and an underride guard (18), which is disposed outside the battery housing at the cooling device such that there is a gap between the cooling device (16) and the underride guard (18); and introducing a foam-like material (20/24) at least partially into the gap, exerting at least temporarily, a supporting force that acts in the direction of the cooling device onto the cooling device [Fig. 1-4; paragraph 0009-0026]. Lehr teaches a foam like material introduced in the gap but remains silent about curing. However, it is known in the art to provide foam material in the gaps of the battery housing and cured it to harden as taught by Fees [Abstract; paragraph 0044, 0046, 0047, 0053, 0059, 0067]. Lehr remains silent about a heat conducting material/element/paste between the battery module and the cooling device. However, it is known in the art to utilize heat-conducting pastes/ thermal interface materials usually consist of a thermally conductive filler comprised of metallic or ceramic particles, for example aluminum oxide, and at least one silicone-free base oil; and at least one chemically crosslinkable prepolymer mixture as taught by Maurer [paragraph 0002, 0003, 0010, 0019-0020, 0025-0026, 0037 and claim 1] and Harttig [paragraph 0037].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing viscous heat conducting element (thermal interface material) in order to ensure good thermal contact between the cooling device (thermal exchange plate) and other areas of the battery pack and thereby an efficient heat transfer
Regarding claims 2 and 5, Rhodes teaches introduction of the viscous heat conducting element and the battery module by injected the heat conducting element through injection opening between the underside of the battery module and the housing floor [Fig. 1-7; paragraph 0033-0078]. From the figures and description, it is apparent that the heat conducting element is injected after the battery module is disposed in its place. There are only two options whether injecting the heat conducting element before or after the battery module is fastened in its place and both options are obvious to one ordinary skilled in the art.
Regarding claims 3-4, Lehr/Fees teaches providing the foam-like material (20/24) into the gap and cured. There are only limited options whether curing is done prior to or after injecting the heat conducting element and all options are obvious to one ordinary skilled in the art.
Regarding claims 7-9, Fees teaches gap may be filled with one or more stabilization materials, such as a curing material (e.g., an epoxy resin material), a foam material (e.g., polyurethane foam, etc.), or a combination thereof. In an example, the curing material may be configured to cure under normal environmental conditions [paragraph 0044].

7.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehr (DE 102010024320 A1) in view of Rhodes et a (US 20180026321 A1),  Maurer et al (US 20210047550 A1) and Harttig (US 20100122807 A1) as applied in claim 1 and further in view of Simon et al (WO/2018/166762; US 20210135313 A1).
Regarding claim 5, Rhodes teaches introduction of the viscous heat conducting element and the battery module by injected the heat conducting element through injection opening between the underside of the battery module and the housing floor [Fig. 1-7; paragraph 0033-0078]. From the figures and description, it is apparent that the heat conducting element is injected after the battery module is disposed in its place. However, it is also known that to apply heat conducting element first and then dispose the battery module on it as taught by Simon [Fig. 3-6; paragraph 0047-0056]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of providing viscous heat conducting element (thermal interface material) before fastening the battery module with the base in order to ensure good spread and flattening of the heat conducting element.
Regarding claim 6, , Lehr/Fees teaches providing the foam-like material (20/24) into the gap and cured. There are only limited options whether curing is done prior to or after injecting the heat conducting element and all options are obvious to one ordinary skilled in the art. It is also within the grasp of a skilled artisan to apply comprehensive force for fastening a battery module which would lead the supporting force to support the cooling device during application of the compressive force onto the battery module.

Conclusion
8.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723